The opinion of the court was delivered by
Lowrie, C. J.
We do not see that the oral testimony, admitted in this case, at all affects the terms of this subscription; for it is involved in the nature of a subscription to the stock of a company, for making a road from one place to another, that the termini are part of the contract. This company has obtained an Act of Assembly to excuse them from one of the termini; and the jury have found that they now refuse to make the road to that terminus. They are, therefore, asking to enforce a contract, of which they refuse to perform one of the conditions. They want to enforce the payment of the subscription, in order to apply the money to a different enterprise from the one subscribed to. They have altered the contract duty which they were to perform for and by the stock, and yet wish to enforce, unaltered, the correlative duty. This, of course, cannot be done. The Act of Assembly was not intended to impair or alter the contract of subscription; but only to relieve the company from a part of its public duty.
Judgment affirmed.